Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Faris on 8/11/22.

The application has been amended as follows: 

1. (Currently amended) A distributed automatic quanta based space sharing system comprising: 
a first processor associated with a first object, the first processor connected to a first communications interface and configured to execute first code stored in a first memory to perform a first quanta based space reservation process for the first object using smart contracts of one or more first quanta, the first object being configured to move through a defined space, the quanta being defined in the defined space by quantizing the defined space into discrete elements, and implemented using distributed ledger technologies providing the smart contracts; and 
a second processor connected to a second communications interface and configured to execute second code stored in a second memory to perform a second quanta based space reservation process using the smart contracts of one or more second quanta; 
wherein the first and second processors are further configured to use the first and second communication interfaces to communicate space reservation request and denial messages between the first and second quanta based space reservation processes to negotiate a succession of said discrete elements comprising a reserved path for the first object to move through using the respective smart contracts.

12. (currently amended) The system of claim 1 wherein the first and second processors provide automatic space management by controlling/managing the quanta through predefined properties, and autonomously interact directly with one another without the need of an intermediary or approver.

15. (canceled)

16. (canceled)

17. (canceled)

18. (canceled)

All other claims remain as previously presented.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art does not fairly disclose or suggest:

A distributed automatic quanta based space sharing system comprising: 
a first processor associated with a first object … and configured to execute first code stored in a first memory to perform a first quanta based space reservation process for the first object using smart contracts of one or more first quanta, the first object being configured to move through a defined space, the quanta being defined in the defined space by quantizing the defined space into discrete elements, and implemented using distributed ledger technologies providing the smart contracts; and 
a second processor … configured to execute second code stored in a second memory to perform a second quanta based space reservation process using the smart contracts of one or more second quanta; 
wherein the first and second processors are further configured to … communicate space reservation request and denial messages between the first and second quanta based space reservation processes to negotiate a succession of said discrete elements comprising a reserved path for the first object to move through using the respective smart contracts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199